Citation Nr: 1147275	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  07-17 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2. Whether new and material evidence has been received to reopen a claim of service connection for depression, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1976 to February 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2005 and April 2007 rating decisions of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In March 2009, a hearing was held before a Decision Review Officer (DRO) at the RO.  In August 2010, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are associated with the Veteran's claims file.  In October 2010, the Veteran submitted a letter that clarified certain errors contained within the August 2010 Travel Board hearing transcript; these corrections have been incorporated into the record.  In February 2011, the case was remanded for additional development and to satisfy notice requirements.  

As was explained in the Board's prior remand, although the RO implicitly reopened the Veteran's claims of service connection for a low back disability and for depression by addressing the issues on the merits in a June 2010 supplemental statement of the case (SSOC), the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claims accordingly.

In the Board's March 2011 decision, it was noted that at the August 2010 Travel Board hearing, the Veteran had argued (in the alternative) that his depression was a symptom of his service-related posttraumatic stress disorder (PTSD).  As the Veteran had not established service connection for that disability, and the record did not show that he had ever filed a claim of service connection for PTSD, it was unclear whether he was raising a claim for such disability at that time.  Consequently, the Board referred the matter to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action.  A review of the record does not reflect that any action has been taken; therefore, the matter of whether the Veteran intends to file a claim of service connection for PTSD is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the February 2011 remand, the Board requested that the RO provide the Veteran the notice required in claims to reopen in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) require that a claimant be notified of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Essentially, the Board requested that the Veteran be provided a letter that "specifically include[d] the reasons and bases for his previous denial (in December 2002) of service connection for a low back disability and for depression, and what evidence would be considered new and material."  

The Veteran was sent a new VCAA notice letter in March 2011; it advised him that his claim for a low back disability had been previously denied "because [he] hurt [his] back lifting his toolbox."  Such a statement highlights the basis for the Veteran's argument as to why he believes he is entitled to service connection for a low back disability, but does not advise him of the basis for the previous denial in December 2002.  As there is no other communication to the Veteran from the RO providing the notice required by Kent v. Nicholson, further notice correcting this deficiency is necessary.

In accordance with Barr v. Nicholson, 21 Vet. App. 303 (2007), which held that once VA undertakes the effort to provide an examination, it must provide an adequate one, the Veteran's low back disability claim was also remanded in March 2011 to provide him with an adequate examination.  In particular, it was noted that the prior May 2010 VA examiner had improperly omitted discussion of whether the Veteran's current low back disability was related to his claimed back injury in service and/or the assessment of a lumbosacral strain in service, and also had not considered or discussed the Veteran's complaints of recurrent back pain reported at the time of his separation from service.  

Pursuant to the Board's remand instructions, the Veteran was afforded another VA orthopedic examination in March 2011.  However, a close review of the report from that examination finds that it is still inadequate.  Specifically, although the examiner provided diagnoses for the Veteran's current low back disabilities (and stated that the Veteran's scoliosis was likely congenital, and that this had very likely contributed to his bulging discs and arthritis), he did not (as was requested) respond directly to the question of whether such disabilities are related to the Veteran's service, to include his lumbosacral strain and/or complaints of recurrent back pain therein.  Notably, in response to the question of whether a medical opinion had been requested, the examiner answered, "No."  [The Board also notes incidentally that in the March 2011 request for a VA examination, the examiner was provided non-pertinent instructions.  Instead of being provided a copy of the Board's March 2011 remand instructions for obtaining an orthopedic examination, the examiner was provided a copy of the Board's remand instructions to the RO/AMC for obtaining the Veteran's treatment records.]  Because the March 2011 VA examination did not address the inadequacies that were noted previously by the Board, remand for another VA examination is required.
Regarding the Veteran's claim to reopen a claim of service connection for depression, to include as secondary to a low back disability, that matter is inextricably intertwined with the appeal seeking service connection for a low back disability; hence, consideration of whether the Veteran is entitled to service connection for depression must be deferred pending resolution of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1. 	The RO must (as the Board's previous remand instructed) provide the Veteran the notice required in claims to reopen in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006); he must specifically be advised of the basis for the previous denial of his claim for service connection for a low back disability.  He should have ample opportunity to respond; if any further development is indicated (based on his response(s)), the RO should arrange for such development.

2. 	The RO should also secure for the record copies of the complete record of all VA treatment the Veteran has received at the Huntington, West Virginia VA Medical Center since August 2011.

3. 	The RO should then arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his low back disability.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file to include a copy of this remand and the Board's March 2011 remand) in conjunction with the examination, giving particular attention to his service treatment records, the lay statements of record (to include the Veteran's August 2010 Travel Board testimony), and the medical opinions already of record.  Based on a review of the record and examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or better probability) that the Veteran's low back disability is related to his service, to include as due to the lumbosacral sprain and/or recurrent back pain shown therein.  The examiner must explain the rationale for all opinions given.

4. 	The RO should also undertake any other development suggested by the development ordered above (to include a new VA psychiatric examination, if such is indicated), and then re-adjudicate the claims.  If either remains denied, issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

